Kupferman, J.,
dissents in a memorandum as follows: I would affirm.
The Family Court Judge approached this matter in a very practical and intelligent way.
She stated, "There is no new neglect in this case. The custodians, who are the relatives of these children, who have [had] them in their custody for 3Vi years, should come in and file for custody because that is the de facto arrangement, it should be the legal one. There is no cause of action, in this case. The case is dismissed.”
Three of the children are with one maternal aunt and the other two are with another maternal aunt since 1988.
This is a very logical disposition and, under the circumstances, there was no reason for the Commissioner to take further action at this time.